Name: Commission Regulation (EEC) No 730/93 of 29 March 1993 amending Commission Regulation (EEC) No 2893/92 on the application of a minimum import price for frozen strawberries originating in Poland
 Type: Regulation
 Subject Matter: prices;  plant product;  Europe
 Date Published: nan

 30. 3. 93No L 75/6 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 730/93 of 29 March 1993 amending Commission Regulation (EEC) No 2893/92 on the application of a minimum import price for frozen strawberries originating in Poland THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1333/92 of 18 May 1992 on the system of minimum import prices for certain soft fruits originating in Hungary, Poland and Czechoslovakia ('), and in particular Article 2 thereof, Whereas Article 4 of Commission Regulation (EEC) No 1498/92 of 10 June 1992 laying down detailed rules for the application of the minimum import price system for certain soft fruits originating in Hungary, Poland and the Czech and Slovak Federal Republic and fixing the minimum import prices applicable until 31 May 1993 (2), as last amended by Regulation (EEC) No 268/93 (3), provides that the Commission is to adopt any necessary measures if the minimum import price is not complied with ; Whereas, by Regulation (EEC) No 2893/92 (4), as amended by Regulation (EEC) No 3788/92 the Commission introduced a minimum import price ap ­ plicable until 31 March 1993 to frozen strawberries origi ­ nating in Poland ; whereas information available to the Commission shows clearly that the unit value of frozen strawberries originating in Poland falling within Taric code 0811 10 90 * 10 has, on average, for the third three ­ month period of the marketing year, remained well below the minimum import price fixed in Regulation (EEC) No 1498/92 ; whereas the requirement of a minimum price should therefore be maintained for a period of two months for frozen strawberries falling within Taric code 0811 10 90*10 and abolished for frozen strawberries falling within Taric code 0811 10 90*10, HAS ADOPTED THIS REGULATION : Article 1 In Article 6 of Regulation (EEC) No 2893/92, '31 March 1993' is replaced by '31 May 1993'. Article 2 This Regulation shall enter into force on 1 April 1993. t This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 145, 27. 5. 1992, p. 3 . 0 OJ No L 158, 11 . 6 . 1992, p. 15 . 0 OJ No L 30, 6. 2. 1993, p. 53. (4) OJ No L 288, 3 . 10 . 1992, p. 16. 0 OJ No L 383, 29. 12. 1992, p. 101